United States Court of Appeals
                        For the First Circuit


Nos. 16-1251, 16-1252

                    UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                          AKYLLE MURCHISON,

                        Defendant, Appellant.


                            ERRATA SHEET

     The opinion of this Court issued on July 26, 2017, is amended
as follows:


     On page 10, line 13 of footnote 9, "their" is changed to
"his".